Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 31, 2014

                                            No. 04-14-00535-CV

                         IN RE TYSON FOODS, INC. and Paul Dannaldson

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

        On July 29, 2014, relators filed a petition for writ of mandamus. The court has considered
relators’ petition for writ of mandamus and is of the opinion that relators are not entitled to the
relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           Relators’ Motion for Temporary Relief, also filed on July 29, 2014, is DENIED.

           It is so ORDERED on July 31, 2014.



                                                            _________________________________
                                                            Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2014.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk



1
  This proceeding arises out of Cause No. 12-10-27890-MCV, styled Robert Lane v. Karen Dando; Gabriel
Miranda, Raul Uribe; TSI Equipment, Inc.; Tyson Foods, Inc. and Paul Dannaldson, Defendants; and Juan
Carranco, Intervenor; pending in the 293rd Judicial District Court, Maverick County, Texas, the Honorable Cynthia
L. Muniz presiding.